                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  SHANE MCCLANAHAN,
                                                  CV 19–13–BU–BMM–KLD
                      Plaintiff,

        vs.                                         ORDER

  WARDEN LYNN GUYER,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendations in this case on August 22, 2019 (Doc. 5.) She recommended

that Plaintiff Shane McClanahan’s amended petition for a writ of habeas corpus

under 28 U.S.C. § 2254 (Doc. 3) be denied. Judge Desoto also recommended that

the Clerk of Court should enter a judgment of dismissal and a certificate of

appealability should be denied. (Id.)

      Neither party filed objections to the Findings and Recommendations, and

thus both have waived the right to de novo review. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

                                        -1 -
States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge DeSoto’s Findings and Recommendations

(Doc. 5) are ADOPTED IN FULL. Plaintiff Shane McClanahan’s amended

petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 3) is DENIED

as set forth in Judge Johnston’s Findings and Recommendations.

      DATED this 18th day of November, 2019.




                                       -2 -
